Name: Commission Regulation (EEC) No 3359/86 of 31 October 1986 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Regulation (EEC) No 3655/85
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/95 COMMISSION REGULATION (EEC) No 3359/86 of 31 October 1986 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Regulation (EEC) No 3655/85 taken by one of the third countries in which the products in question originate ; whereas it seems appropriate to make a certain quantity available whilst ensuring that the total quantity imported does not exceed the figure of 10 000 tonnes laid down in Regulation (EEC) No 3655/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3583/85 of 17 December 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff 1986 ('), Whereas Article 7 of Commission Regulation (EEC) No 3655/85 of 23 December 1985 laying down detailed rules for the application of the import arrangements provided for in Regulations (EEC) No 3582/85 and (EEC) No 3583/85 in the beef and veal sector (2) stipulates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accordance with Articles 12 and 15 of Commission Regu ­ lation (EEC) No 2377/80 (3), as last amended by Regula ­ tion (EEC) No 3815/85 (4) ; Whereas, on the basis of these provisions, licences have been issued for a quantity of 10 000 tonnes and, conse ­ quently, Article 2 of Commission Regulation (EEC) No 1914/86 (*) lays down that as from 1 July 1986 no further licences will be issued ; whereas, however, it has been impossible to use a considerable number of these licences owing to certain problems connected with the measures HAS ADOPTED THIS REGULATION : Article 1 Licence applications can be submitted, in accordance with Article 12 of Regulation (EEC) No 2377/80, during the first 10 days of November 1986 for a total quantity of 4 000 tonnes of beef and veal originating in and imported from the United States of America or from Canada . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 343, 20 . 12 . 1985, p. 8 . (2) OJ No L 348 , 24 . 12 . 1985, p. 24. (3) OJ No L 241 , 13 . 9 . 1980 , p. 5 . (4) OJ No L 368 , 31 . 12. 1985, p. 11 . 0 OJ No L 165, 21 . 6 . 1986, p. 13 .